EXHIBIT 10.52

CALLAWAY GOLF COMPANY

2009 SENIOR MANAGEMENT INCENTIVE PROGRAM

UNDER THE 2004 INCENTIVE PLAN

1. Purposes of the Program. This Callaway Golf Company 2009 Senior Management
Incentive Program (“Program”), established pursuant to Section 12 of the
Callaway Golf Company Amended and Restated 2004 Incentive Plan (“Plan”), sets
forth a program for payment of performance awards subject to the provisions of
Section 11 of the Plan to those Participants designated for participation and is
intended to increase stockholder value and the success of the Company by
attracting, retaining and motivating Participants to perform to the best of
their abilities and to achieve the Company’s objectives. The Program’s goals are
to be achieved by providing such Participants with performance awards based on
the achievement of goals relating to the performance of the Company or one of
its business units or upon the achievement of other objectively determinable
performance goals. The Program is intended to permit the payment of awards under
the Plan that may qualify as performance-based compensation under
Section 162(m). Capitalized terms not defined herein shall have the meanings
provided in the Plan.

2. Definitions.

(a) “Award” has the meaning set forth in Section 4.

(b) “Base Salary” means, as to any Performance Period, Participant’s salary
actually earned during the portion of the Performance Period during which the
individual was a Participant (including without limitation, any compensation
that is deferred by Participant into a Company-sponsored retirement or deferred
compensation plan, but excluding any employer matching contributions by the
Company associated with any such retirement or deferred compensation plan and
excluding any other Company contributions and, for employees in China, Japan,
Thailand and Malaysia, including “13th month pay” or equivalent) and excludes
all bonuses, incentives, commissions, expatriate premiums, fringe benefits
(including without limitation car allowances), relocation allowances, stock
option grants, equity awards, employee benefits and other similar items of
compensation. Such Base Salary shall be before both (i) deductions for taxes or
benefits, and (ii) deferrals of compensation pursuant to Company-sponsored
plans.

(c) “Corporate Net Income” means the Company’s currency-neutral net income (that
is, net income determined by excluding the impact, both positive and negative,
of the translation of foreign currency to U.S. dollars) for the relevant period
less (i) charges incurred in connection with the Company’s gross margin
initiatives and (ii) other unforeseen one-time charges as determined by the
Committee.

(d) “Covered Employee” means a Participant who falls within the definition of
“covered employee” under Section 162(m).

 

1.



--------------------------------------------------------------------------------

(e) “Eligible Position” means one of the following (i) an officer of the
Company, including its Chief Executive Officer, (ii) the most senior non-officer
employees (employees with job classifications of E10 or above at the Company or
Callaway Golf Sales Company), (iii) the officers of each subsidiary of the
Company based in the U.S., (iv) the most senior non-officer employees at
Callaway Golf Ball Operations (“CGBO”) (with a pay grade of 13 or 14 or a pay
grade of 12 and the title of Director), (v) the Vice Presidents of Callaway Golf
Interactive (“CGI”), (vi) the most senior officer at each of the Company’s
foreign subsidiaries located in Europe, Japan, Canada, Korea, Australia and
China, and (vii) the Director-Level employees of the Company’s foreign
subsidiaries listed in (vi) above who are recommended for participation by the
most senior officer at such foreign subsidiary and approved by the VP, Sr. Human
Resources.

(f) “Goal Achievement Percentage” means the portion of the Target Goals
applicable to a Participant that are actually achieved, as provided in
Section 5.

(g) “Financial Goal Achievement Percentage” means, with respect to a
Participant, the Goal Achievement Percentage for the Corporate Net Income Goal,
as provided in Section 5.

(h) “Overall Achievement Percentage” means, with respect to a Participant, the
aggregate Financial Goal Achievement Percentage together with the MBO Goal
Achievement Percentage, with each multiplied by the weighting specified in the
Payout Formula provided in Section 6(c).

(i) “Participant,” for the 2009 Performance Period, means a regular full or
part-time employee who (i) has been hired, promoted or transferred into an
Eligible Position before October 1, 2009, and (ii) is an active employee or on
an approved leave of absence at the Payout Date.

(j) “Payout Date” means the date on which Awards are paid pursuant to
Section 6(f).

(k) “Payout Determination Date” means the date upon which the Committee or the
Chief Executive Officer, as applicable, determines the amounts payable pursuant
to an Award, in accordance with Section 6.

(l) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).

(m) “Performance Goals” means the goals, based on Performance Criteria that are
established by the Committee or, for Participants who are not Covered Employees,
by the Chief Executive Officer, in each case as provided for in Section 11.2 of
the Plan.

(n) “Performance Period” means any January 1 through December 31.

 

2.



--------------------------------------------------------------------------------

(o) “Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986,
as amended, or any successor to Section 162(m), as that Section may be
interpreted from time to time by the Internal Revenue Service, whether by
regulation, notice or otherwise.

(p) “Target Determination Cutoff Date” means the latest possible date that the
Committee may set the Performance Goals, Target Awards and maximum payout that
will not jeopardize an Award’s qualification as Performance-Based Compensation.
For the 2009 Performance Period, this date will be March 31, 2009.

3. Program Administration.

(a) The Committee shall be responsible for the general administration and
interpretation of the Program and for carrying out its provisions. Subject to
the requirements for qualifying compensation as Performance-Based Compensation,
the Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Program. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Program:

(i) discretionary authority to construe and interpret the terms of the Program,
and to determine eligibility, Awards and the amount, manner and time of payment
of any Awards hereunder;

(ii) to prescribe forms and procedures for purposes of Program participation and
distribution of Awards; and

(iii) to adopt rules, regulations and bylaws, to formally amend the Program and
to take such actions as it deems necessary or desirable for the proper
administration of the Program.

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Program shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.

4. Award Determinations. Each Participant under the plan shall be granted an
award of a contingent right to a future cash payment (an “Award”), the payment
of which is contingent upon the Company’s financial performance as well as the
Participant’s individual performance objectives (“MBOs”). For each Participant,
the Company has established a “Target Award” expressed as a percentage of a
Participant’s Base Salary. The Target Award represents the amount a Participant
could earn if the Company achieves its target financial performance goal and the
Participant achieves 100% of the Participant’s MBOs. Performance above or below
the targeted goals can result in an award above or below the Target Award. The
“Maximum Award” a Participant can earn is equal to 150% of the Target Award and
achievement of the minimum performance criteria for the payment of an Award
results in a “Threshold Award” equal to 50% of the Target Award. The Threshold
Award, Target Award and Maximum Award for each Participant is set forth below by
position:

 

Level

  

Position

   Threshold
Award    Target
Award    Maximum
Award

1.

   CEO (Chief Executive Officer - Callaway Golf)         

2.

   Sr. Exec. VP (Vice President) - Callaway Golf & Sr. VP reporting to the CEO –
Callaway Golf         

3.

   Sr. VP – Callaway Golf, President of Asia and President of Europe, Middle
East and Africa         

4.

   VP – Callaway Golf, CGI & CGBO; most senior officer of Canada, Korea,
Australia & China         

5.

   All other senior level participants         

 

  3.  



--------------------------------------------------------------------------------

5. Performance Goal Determinations. Awards under this Program are contingent
upon the achievement of the Company’s threshold financial performance goal and
each Participant’s Award is based on the overall achievement of the financial
performance goal as well as the Participant’s MBOs. The Company will establish
for the 2009 Performance Period the financial performance goal for this Program
as well as each Participant’s MBOs prior to the Target Determination Cutoff Date
as provided in Section 2(p).

(a) Minimum Corporate Net Income. A minimum level of Corporate Net Income of
             million is required before any Award will be paid under this
Program to any Participant regardless of any other performance measure.

(b) Corporate Goals. All Participants’ Awards will be based, at least in part,
on Performance Goals relating to Company Performance based on Corporate Net
Income. For the 2009 Performance Period, the Corporate Goals are as follows
(expressed in millions):

 

     THRESHOLD
GOAL    TARGET
GOAL    MAXIMUM
GOAL

Corporate Net Income $

        

For purposes of calculating the Goal Achievement Percentage with respect to the
Corporate Goals, Company performance below the “Threshold Goal” or above the
“Maximum Goal” in the table above will be disregarded. The Committee shall
determine the Goal Achievement Percentage by reference to the “Target Goal.” The
Goal Achievement Percentage at the Threshold Goal is 50%; the Goal Achievement
Percentage at the Target Goal is 100%; and the Goal Achievement Percentage at
the Maximum Goal is 150%. Performance between the Threshold Goal and the Target
Goal shall be interpolated on a straight-line basis; performance between the
Target Goal and the Maximum Goal shall also be interpolated on a straight-line
basis.

 

  4.  



--------------------------------------------------------------------------------

(c) MBOs. The Committee shall approve the MBOs for each Participant who is a
Covered Employee. The Committee or the Chief Executive Officer shall approve the
MBOs for all other Participants who are not Covered Employees.

6. Payout Determination.

(a) Payout Determination and Certification. On the Payout Determination Date,
(i) the Committee shall certify in writing (which may be by approval of the
minutes in which the certification was made) the Financial Goal Achievement
Percentage and the MBO Goal Achievement Percentage for each Covered Employee and
(ii) the Committee or the Chief Executive Officer shall approve the Financial
Goal Achievement Percentage and the MBO Goal Achievement Percentage for each
other Participant who is not a Covered Employee.

(b) Maximum Payout. Subject to the maximum payout specified by Section 12 of the
Plan, for the 2009 Performance Period, if the Financial Goal Achievement
Percentage is not greater than 100%, then the maximum amount of a Participant’s
Award to be paid under this Program shall be the product of (i) the
Participant’s Financial Goal Achievement Percentage multiplied by (ii) the
Participant’s Target Award, multiplied by (iii) 1.25. If the Financial Goal
Achievement Percentage applicable to a Participant is greater than 100%, then
the maximum amount of a Participant’s Award to be paid under this Program shall
be the product of (x) the Participant’s Financial Goal Achievement Percentage
multiplied by (y) the Participant’s Target Award.

(c) Payout Formula. Notwithstanding any contrary provision of the Program, the
Committee shall, as appropriate, reduce the maximum amount payable to any
Participant under Section 6(b) above under the following formula (the “Payout
Formula”). The Corporate Net Income Goal shall constitute 75% of the Award and
the Participant’s satisfaction of his or her MBOs shall constitute 25% of the
Award (based on the Committee’s or Chief Executive Officer’s evaluation of a
Participant’s satisfaction of his or her MBOs). Based upon this Payout Formula,
the Financial Goal Achievement Percentage and the MBO Goal Achievement
Percentage, an Overall Achievement Percentage shall be determined for each
Participant. The amount payable to each participant under the Program shall be
equal to the product of the (i) Overall Achievement Percentage, (ii) multiplied
by the Participant’s Target Award, and (iii) multiplied by the Participant’s
Base Salary. Notwithstanding the foregoing, a Participant’s Award may be reduced
or eliminated in its entirety based on the Committee’s (or, in the case of a
Participant who is not a Covered Employee, the Chief Executive Officer’s)
evaluation of the Participant’s overall job performance.

(d) Right to Receive Payment. Each Award under the Program shall be paid solely
from the general assets of the Company. Nothing in this Program shall be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Award other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled. At no time
before the actual distribution of funds to Participants under the Program shall
any Participant accrue any vested interest or right whatsoever under the Program
except as otherwise stated in this Program.

 

  5.  



--------------------------------------------------------------------------------

(e) Form of Distributions. The Company shall distribute all Awards to the
Participant in cash, unless the Committee determines to substitute shares of the
Company’s Common Stock for the cash payment in accordance with Section 12 of the
Plan.

(f) Timing of Distributions. Subject to Section 6(g) below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Award for a Performance
Period, but in no event later than 2  1/2 months after the end of the calendar
year that includes the applicable Payout Determination Date.

(g) Deferral. The Committee may defer payment of Awards, or any portion thereof,
to Participants as the Committee, in its discretion, determines to be necessary
or desirable to preserve the deductibility of such amounts under Section 162(m).
In addition, the Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of Awards that would otherwise be delivered to a
Participant under the Program. Any such deferral elections shall be subject to
such rules and procedures as shall be determined by the Committee in its sole
discretion, which shall comply with the requirements of Section 409A of the Code
and the regulations and other guidance thereunder.

(h) Withholding. In accordance with Section 13 of the Plan, the Company may
withhold from the Awards payable to Participants under this Program amounts
necessary to satisfy any federal, state, local or foreign tax withholding
obligation relating to such payments.

7. Term of Program. The Program shall become effective on January 1, 2009 and
shall apply to the 2009 Performance Period.

8. Amendment and Termination of the Program. The Committee may amend, modify,
suspend or terminate the Program, in whole or in part, at any time, including
adopting amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Program or in any
Award granted hereunder; provided, however, that no amendment, alteration,
suspension or discontinuation shall be made which would (i) increase the amount
of compensation payable pursuant to such Award or (ii) cause compensation that
is, or may become, payable hereunder to fail to qualify as Performance-Based
Compensation.

9. Governing Plan Document. The Program is subject to all the provisions of the
Plan and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the Plan. In the event of any
conflict between the provisions of this Program and those of the Plan, the
provisions of the Plan shall control.

 

  6.  